02-11-243-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00243-CV
 
 



Reginald Dale Peters


 


APPELLANT




 
V.
 




The State of Texas


 


APPELLEE



 
 
------------
 
FROM THE 355th
District Court OF Hood COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
On February
6, 2012, we notified appellant that his brief had not been filed as required by
Texas Rule of Appellate Procedure 38.6(a).  See Tex. R. App. P.
38.6(a).  We stated we could dismiss the appeal for want of prosecution unless
appellant or any party desiring to continue this appeal filed with the court
within ten days a response showing grounds for continuing the appeal.  See
Tex. R. App. P. 42.3.  We have not received any response.
On
November 23, 2011, appellant filed a “Motion To Correct Erroneous Filing
Fee’s.”  We have considered that motion.
Because
appellant’s brief has not been filed, we dismiss the
appeal for want of prosecution and deny the “Motion To Correct Erroneous Filing
Fee’s.”  See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).”
 
PER CURIAM
 
PANEL: 
GABRIEL,
J; LIVINGSTON, C.J.; and DAUPHINOT, J.  
 
DELIVERED: 
March 1, 2012




[1]See Tex. R. App. P. 47.4.